Order entered July 13, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00470-CV

      JEFFREY ALLEN KRAUSE AND AKIKO KRAUSE, Appellants

                                         V.

                             JASON CHEN, Appellee

                On Appeal from the County Court at Law No. 6
                            Collin County, Texas
                    Trial Court Cause No. 006-01778-2021

                                      ORDER

      Appellant Jeffrey Allen Krause has filed a Suggestion of Bankruptcy stating
that he has filed for bankruptcy in the United States Bankruptcy Court. This
automatically suspends further action in this appeal. See TEX. R. APP. P. 8.2.
      Accordingly, we ABATE this appeal.               It may be reinstated on prompt
motion by any party complying with Rule 8.3 and specifying what further action, if
any, is required from this Court. See id. 8.3.

                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE